Simmons, C. J.
Where two partners enter into a written contract wherein it is stipulated that one sells to the other his interest in all of the realty and personalty belonging to the partnership and also “ all of the indebtedness due or owing to said partnership, whether by note, open account, or otherwise,” and the selling partner at'that time owes an account to the firm, and subsequently is sued on the account by the purchasing partner, there is no error, in the absence of any plea of fraud, accident, or mistake, in rejecting evidence of the defendant to the effect that it was his understanding that he was to be released from his indebtedness to the partnership. The evidence would change and vary the terms of the written contract.

Judgment affirmed.


By five Justices.